Monell, J.
I concur on both grounds: First, there was no evidence of an agreement to discharge the indorser; all the witnesses testify that nothing was said on the subject, and Kennedy merely supposed he was to be discharged. It was error, therefore, to submit it to the Jury as a question of fact, for them to determine whether there was any agreement; such an agreement cannot be implied. *552Besides there was no consideration moving from Kennedy for such an agreement, if it had been proved. Second, the attorney had no power to discharge the indorser without satisfaction, or the consent of the plaintiff. (10 Johns., 220; 21 Wend., 362.)
Ordered accordingly.